                          Case 1:21-mj-04302-DHH
2-6   5HYLVHG86'&0$            Document 1-2 Filed 08/25/21 Page 1 of 2
Criminal Case Cover Sheet                                                             U.S. District Court - District of Massachusetts

Place of Offense:                       Category No.         II                      Investigating Agency       FBI

City      Milton                                 Related Case Information:

County       Norfolk                              6XSHUVHGLQJ,QG,QI                            &DVH1R
                                                  6DPH'HIHQGDQW                               1HZ'HIHQGDQW
                                                  0DJLVWUDWH-XGJH&DVH1XPEHU
                                                  6HDUFK:DUUDQW&DVH1XPEHU
                                                  55IURP'LVWULFWRI

Defendant Information:

'HIHQGDQW1DPH         Augustine Osemwegie                                     -XYHQLOH                G <HV G
                                                                                                               ✔ 1R

                                                                                                                   ✔
                       ,VWKLVSHUVRQDQDWWRUQH\DQGRUDPHPEHURIDQ\VWDWHIHGHUDOEDUG<HVG1R
$OLDV1DPH
$GGUHVV                 &LW\ 6WDWH
                      1968
%LUWKGDWH <URQO\ BBBBB661          7558
                                  ODVW BBBBBBBB     M
                                                   6H[BBBBB                    Black
                                                                         5DFHBBBBBBBBBBB                       Nigerian
                                                                                                   1DWLRQDOLW\BBBBBBBBBBBBBBBBBBBB

Defense Counsel if known:                                                            $GGUHVV

Bar Number

U.S. Attorney Information:

AUSA         Sara Miron Bloom                                         %DU1XPEHULIDSSOLFDEOH       552351

Interpreter:            G <HV       ✔ 1R
                                    G                      /LVWODQJXDJHDQGRUGLDOHFW

Victims:               ✔
                       G<HVG1R ,I\HVDUHWKHUHPXOWLSOHFULPHYLFWLPVXQGHU86& G              G <HV     ✔ 1R
                                                                                                                          

Matter to be SEALED:                ✔
                                    G <HV        G      1R

           ✔
          G:DUUDQW5HTXHVWHG                      G5HJXODU3URFHVV                       G,Q&XVWRG\

Location Status:

Arrest Date

G $OUHDG\LQ)HGHUDO&XVWRG\DVRI                                                     LQ                                     
G $OUHDG\LQ6WDWH&XVWRG\DW                                      G6HUYLQJ6HQWHQFH       G$ZDLWLQJ7ULDO
G 2Q3UHWULDO5HOHDVH 2UGHUHGE\                                                   RQ

Charging Document:                  G&RPSODLQW                G,QIRUPDWLRQ                  G,QGLFWPHQW
                                                                                                                   1
Total # of Counts:                  G3HWW\                   G0LVGHPHDQRU                  ✔
                                                                                                    G)HORQ\

                                         &RQWLQXHRQ3DJHIRU(QWU\RI86&&LWDWLRQV

G         I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
          accurately set forth above.

'DWH     August 24, 2021                 6LJQDWXUHRI$86$
                         Case 1:21-mj-04302-DHH Document 1-2 Filed 08/25/21 Page 2 of 2
-6   5HYLVHG86'&0$ 3DJHRIRU5HYHUVH


District Court Case Number 7REHILOOHGLQE\GHSXW\FOHUN 
Name of Defendant

                                                                        U.S.C. Citations
                 Index Key/Code                                        Description of Offense Charged      Count Numbers

6HW     18 U.S.C. Section 1349                                Conspiracy to commit bank and wire fraud         1


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW

ADDITIONAL INFORMATION:




86$0$&5,0&ULPLQDO&DVH&RYHU6KHHWSGI
